Citation Nr: 1640919	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  14-35 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim for service connection for schizophrenia, and if so, whether service connection is warranted for an acquired psychiatric disorder, to include schizophrenia and depressive disorder.

2.  Whether new and material evidence has been received in order to reopen the claim for service connection for glaucoma, and if so, whether service connection is warranted for an eye disorder to include glaucoma and cataracts.

3.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, to include on an extraschedular basis.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a cervical spine disorder.

6.  Entitlement to service connection for headaches

7.  Entitlement to service connection for diverticulitis/diverticulosis.

8.  Entitlement to service connection for hemorrhoids.

9. Entitlement to service connection for low testosterone.

10.  Entitlement to service connection for prostate cancer.

11.  Entitlement to service connection for colovesical fistula to prostatice urethra.

12.  Entitlement to service connection for residuals of a suprapubic colostomy, to include colostomy bag.

13.  Entitlement to service connection for hypertension.

14.  Entitlement to service connection for callus on left foot.

15.  Entitlement to service connection for left knee disorder.

16. Entitlement to service connection for inguinal hernia.

17.  Entitlement to service connection for anemia normocytic.

18.  Entitlement to service connection for allergic rhinitis.

19.  Entitlement to service connection for erectile dysfunction.

20.  Entitlement to service connection for perianal condition, to include skin tags.

21.  Entitlement to service connection for bilateral shoulder arthritis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to May 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his October 2014 substantive appeal, the Veteran requested a Travel Board hearing.  A hearing was scheduled for October 5, 2015, but he failed to appear.  He has not offered any explanation for his failure to appear, and he has not requested that the hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

With respect to the Veteran's claims to reopen, the Board must address the question of whether new and material evidence to reopen the claims has been received because this matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claims can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board observes that entitlement to service connection for schizophrenia glaucoma were previously denied in a final November 1999 rating decision.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  However, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 62 F.3d 399 (Fed. Cir. 1996).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra, at 8.  In the context of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decision while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for schizophrenia and cataracts.  As the Board determines herein that such evidence has been received, and given the medical evidence also showing a diagnosis of depressive disorder, the Board has recharacterized his claim as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression, and entitlement to service connection for an eye disorder to include glaucoma and cataracts pursuant to Clemons.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board's decision with regard to the petitions to reopen his claims for service connection for schizophrenia and glaucoma, is set forth below.  The remaining issues of are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final November 1999 rating decision denied the Veteran's claim for service connection for schizophrenia and glaucoma because the evidence failed to demonstrate present diagnoses of schizophrenia and/or glaucoma, and because there was no competent evidence of record demonstrating a relationship between his claimed disorders and his military service; although notified of the decision, the Veteran did not express an intent to appeal the decision, and new and material evidence was not added within one year of that decision.

2.  Evidence received since the final November 1999 rating decision, is not cumulative and/or redundant of the evidence of record at the time of the decision, and it raises a reasonable possibility of substantiating his claim for service connection for schizophrenia.

3.  Evidence received since the final November 1999 rating decision is not cumulative and/or redundant of the evidence of record at the time of the decision, and it raises a reasonable possibility of substantiating his claim for service connection for glaucoma.



CONCLUSIONS OF LAW

1.  The November 1999 rating decision that denied service connection for schizophrenia and glaucoma is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for glaucoma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for schizophrenia and glaucoma is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Nevertheless, the Board notes that, aside from a military personnel record submitted by the Veteran in March 2013 that notes his dates of service, his service records are unavailable as they are fire-related (i.e., destroyed in a fire at the National Personnel Center (NPRC) in St. Louis, Missouri, in 1973).  In the December 2013 rating decision on appeal, the RO informed him that his service treatment and personnel records were fire-related and, therefore, unavailable.  The Board is aware that when service records are unavailable through no fault of the veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005), Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the Board has considered this heighten duty to assist in the reopening of his claims.

II.  New and Material Evidence

Rating actions are final and binding based on the evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from the notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. § 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2015).

However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for schizophrenia and glaucoma were denied in a November 1999 rating decision.  The RO determined that his post-service treatment records did not reflect a diagnosis of schizophrenia and glaucoma, and there was no competent evidence of record demonstrating a relationship between these disorders and his military service.  At the time of the November 1999 rating decision, the only evidence of record was his September 1999 claim form.

The Veteran was notified of the decision and his appellate rights in December 1999.  However, he did not enter a notice of disagreement with that decision.  No further communication regarding his claims was received until March 2013, when VA received his petition to reopen.  Therefore, the December 1999 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104, 20.302, 20.1103.

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the period.  However, with regard to the Veteran's claims for schizophrenia and glaucoma, such regulation is inapplicable as no new and material evidence was received prior to the expiration of the appeal period.  See Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board notes that a service personnel record was associated with the Veteran's claims file following the November 1999 decision.  Under 38 C.F.R. § 3.156(c), a claim for service connection will be considered de novo if the additional service records are related to the claimed in-service event, injury, or disease.  In this case, however, the newly received service record is not relevant to his claims.  Specifically, in March 2013, the Veteran submitted a Certification of Military Service that documents his dates of active service; however, it is not pertinent to his claims for service connection.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable, and the November 1999 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.

Evidence added to the record since the November 1999 rating decision includes the Veteran's lay statements and VA treatment records.  His VA treatment records clearly indicate diagnoses of and ongoing treatment for schizophrenia and glaucoma.  Additionally, his VA treatment records reflect his lay statements concerning the onset and continuity of symptoms associated with both his schizophrenia and glaucoma.  For example, a March 2013 VA treatment records notes the Veteran's report that he was treated for psychiatric symptoms in service, and that he was discharged as a result of those symptoms.  A January 2014 VA treatment record notes his report of symptoms associated with schizophrenia beginning during service, and that it was ultimately these symptoms that led to his discharge.  A July 2014 VA treatment record notes his statement that he was diagnosed with glaucoma in the 1960s, and that he had been on Timoptic for years.

The Board finds that such evidence is new because it was not before the RO at the time of the November 1999 rating decision.  Furthermore, this evidence is material because, when considered with the previous evidence of record, it relates to an unestablished facts necessary to substantiate the claims of entitlement to service connection for schizophrenia and glaucoma.  The evidence indicates currently diagnosed disabilities, and his lay statements concerning the onset and continuity of symptoms associated with both schizophrenia and glaucoma indicate a possible relationship to his active military service.  While these lay statements alone are insufficient to support the award of service connection, because his service records are unavailable, and given the VA's heightened duty to assist, the Board finds that the evidence submitted is both new and material, and that the claims are reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for schizophrenia is reopened.

New and material evidence having been received, the claim of entitlement to service connection for glaucoma is reopened.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA must make reasonable efforts to help a claimant obtain evidence, including outstanding VA treatment records.  38 U.S.C.A. § 5103A (West 2014).  Additionally, VA adjudicators are deemed to be in constructive possession of VA treatment records when they are created.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Review of the record indicates that the Veteran's VA treatment records are incomplete.  For example, a March 2013 VA treatment record notes that his vitals were taken in February 2013, but there are no treatment records dated in February 2013 associated with the claims file.  A September 19, 2011 VA treatment record addressing the Veteran's complaint of joint pain is incomplete.  In the December 2013 rating decision on appeal, the AOJ noted that VA treatment records dated as early as June 10, 2011, were considered; however, the earliest VA treatment record associated with the claims file is dated September 19, 2011. 

As the Veteran's VA treatment records if procured, could bear on the outcome of all of his claims on still on appeal, efforts must be made to obtain a complete copy of all of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

With regard to the Veteran's claims for service connection for an acquired psychiatric disorder and glaucoma, he has not been afforded VA examinations to address the nature and etiology of those disorders.  As noted above, his service records are not of record and are presumed to have been destroyed in a fire at the NPRC in 1973.  See September 2013 Request for Information.  As a result, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, supra.

The Veteran alleges that he began to experience problems with his eyes in the 1960s; that he experienced psychiatric symptomatology in service which ultimately led to his discharge; and that these symptoms have continued to the present.  The Board acknowledges that a layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Id., 19 Vet. App. at 368; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In light of his statements regarding the onset and continuity of symptoms associated with both his eyes and psychiatric problems; the medical evidence demonstrating a current diagnoses of, and treatment for, glaucoma, schizophrenia, and depressive disorder; and to fulfill VA's heightened duty to assist, as his service treatment records are unavailable; the Board finds that VA's duty to afford the Veteran a VA examination to address the nature and etiology of his glaucoma and any acquired psychiatric disorder has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

On remand, the Veteran should be given the opportunity to identify or submit any additional evidence pertinent to his claims, including any competent medical evidence linking his current disorders to his military service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file a complete copy of all of the Veteran's VA treatment records from the earliest possible date.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the nature and etiology of any acquired psychiatric disorder, to include schizophrenia and depressive disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all acquired psychiatric disorders that meet the DSM-5 criteria.

b)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's active duty service.

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as any lay statements concerning his in-service experiences and post-service symptomatology, accepted medical principles, and objective medical findings.  

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the nature and etiology of his glaucoma.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following questions:

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's glaucoma is related to his active duty service.

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as the Veteran's lay statements concerning the onset and continuity of any bilateral eye symptoms, accepted medical principles, and objective medical findings.  

All opinions expressed must be accompanied by supporting rationale.

5.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


